             Case 2:19-cv-02046-KJM-KJN Document 20 Filed 09/15/20 Page 1 of 3

 1   JAMES J. BANKS (SBN 119525)
     jbanks@bw-firm.com
 2   ROBERTA LINDSEY SCOTT (SBN 117023)
     rlscott@bw-firm.com
 3   BANKS & WATSON
     901 F Street, Suite 200
 4   Sacramento, CA 95814
     (916) 325-1000
 5   (916) 325-1004 (facsimile)

 6   Attorneys for Defendant
     MARY SUE WEAVER
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 2:19-CV-02046-KJM-KJN

12                        Plaintiff,                    STIPULATION TO CONTINUE DISCOVERY
                                                        AND EXPERT WITNESS RELATED
13            v.                                        DEADLINES; ORDER
                                                        [FRCP 16(B)(4)]
14   MARY SUE WEAVER; NORMAN P.
     CREIGHTON, individually and as Trustee and         THE HONORABLE KIMBERLY J. MUELLER
15   Beneficiary of the Norman P. Creighton 1996
     Trust; and MORTGAGE LENDER SERVICES,
16                                                      Complaint Filed: 10/11/19
                          Defendants.                   Trial Date: Not Set
17

18            Plaintiff, UNITED STATES OF AMERICA (“Plaintiff”), and defendants, MARY SUE
19   WEAVER and NORMAN P. CREIGHTON, individually and as Trustee and Beneficiary of the Norman
20   P. Creighton 1996 Trust, (collectively “Defendants”), by and through their respective undersigned
21   counsel respectfully submit the following Stipulation for Order to Modify Pre-Trial Scheduling Order
22   and [Proposed] Order pursuant to FRCP 16(b)(4). For good cause as shown herein, the parties seek an
23   extension of 60 days of all fact and expert discovery deadlines set forth in the Pre-Trial Scheduling
24   Order as delineated, infra.
25

26
27

28

     {00098296.DOC; 1 }                             1       STIPULATION TO CONTINUE DISCOVERY AND
                                                                 EXPERT WITNESS RELATED DEADLINES
             Case 2:19-cv-02046-KJM-KJN Document 20 Filed 09/15/20 Page 2 of 3

 1                                                   RECITALS

 2            WHEREAS, this Court entered its Status (Pretrial Scheduling) Order on February 25, 2020;

 3            WHEREAS, the Status (Pretrial Scheduling) Order recites that:

 4                        •   all discovery shall be completed September 30, 2020;
 5                        •   all designation of expert witnesses and expert written reports shall be served by
 6                            September 30, 2020;

 7                        •   expert rebuttal disclosures shall be served by October 31, 2020; and
 8                        •   all expert discovery shall be completed by December 31, 2020;
 9            WHEREAS, Defendants reside in Scottsdale, Arizona; Defendants’ counsels are located in

10   Sacramento and Mather, California; and Plaintiff’s counsel is located in Fresno, California;

11            WHEREAS, the party’s Pre-Trial Scheduling Order was entered prior to the impact of COVID-

12   19. The parties diligently commenced their discovery. However, COVID-19 has impacted and has

13   caused delay to the party’s discovery, including the ability to schedule and conduct depositions;

14            WHEREAS, the filing deadline for dispositive motions is January 31, 2022; the extension of

15   discovery deadlines as stipulated by the parties will not impact this cut-off date or the orderly

16   management of the litigation;

17            WHEREAS, trial in this matter has not been scheduled;

18            WHEREFORE, the parties have met, conferred and agreed, subject to this Court’s approval, to

19   stipulate to continue the deadlines for close of fact and expert discovery for 60 days, as follows:
20

21

22

23

24

25

26
27

28

     {00098296.DOC; 1 }                                 2        STIPULATION TO CONTINUE DISCOVERY AND
                                                                      EXPERT WITNESS RELATED DEADLINES
             Case 2:19-cv-02046-KJM-KJN Document 20 Filed 09/15/20 Page 3 of 3

 1
                          Event                                  Current Date       New Date
 2                        Disclosure of Expert Witnesses         Sep. 30, 2020      Nov. 30, 2020
 3                        Supplemental Expert Disclosure         Oct. 31, 2020      Dec. 31, 2020
 4
                          All Expert Discovery to be Completed   Dec. 31, 2020      Mar. 1, 2021
 5
                          All Discovery to be Completed          Sep. 30, 2020      Nov. 30, 2020
 6

 7            All other terms of the Court’s February 25, 2020 Status (Pretrial Scheduling) Order to remain

 8   in effect.

 9            SO STIPULATED.

10   Dated: September ____, 2020                                       BANKS & WATSON

11                                                               By:
                                                                       JAMES J. BANKS,
12                                                                     Attorneys for Defendant
                                                                       MARY SUE WEAVER
13

14   Dated: September ____, 2020                                       WAGNER KIRKMAN BLAINE
                                                                       KLOMPARENS & YOUMANS LLP
15
                                                                 By:
16                                                                     CARL BLAINE,
                                                                       Attorneys for Defendant
17                                                                     NORMAN CREIGHTON

18   Dated: September ____, 2020                                       UNITED STATES OF AMERICA

19                                                               By:
                                                                       ROBIN TUBESING,
20                                                                     Attorneys for Plaintiff,
                                                                       UNITED STATES OF AMERICA
21

22                                                         ORDER

23            GOOD CAUSE appearing therefore, IT IS SO ORDERED.

24   Dated: September 14, 2020
25

26
     weav.2046

27

28

     {00098296.DOC; 1 }                                    3       STIPULATION TO CONTINUE DISCOVERY AND
                                                                        EXPERT WITNESS RELATED DEADLINES
